            Case 8:21-cv-01618-GLS Document 1 Filed 06/30/21 Page 1 of 20



                          THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


                                      )
CARGAIL T. DOWNER                     )
9314 Cherry Hill Rd., Apt. 1124       )
College Park, MD 20740                )
                                      ) Case No. 8:21-cv-1618
                                      )
              Plaintiff,              )
                                      ) JURY TRIAL REQUESTED
       v.                             )
                                      )
PRINCE GEORGE’S COUNTY PUBLIC SCHOOLS )
14201 School Lane                     )
Upper Marlboro, MD 20772              )
                                      )
                                      )
              Defendant.              )
                                      )
                                      )


                       COMPLAINT & DEMAND FOR JURY TRIAL

       Plaintiff Mr. Cargail T. Downer sues the Prince George’s County Public Schools and

states as follows:

                                        INTRODUCTION

       1.       This is a complaint for employment discrimination. This complaint is brought

against the Defendant to redress the indignities, humiliation embarrassment, emotional distress,

economic loss, and deprivation of Mr. Cargail T. Downer’s right to equal employment

opportunity that he suffered and is suffering as a direct result of the Defendant's discrimination

against him on the basis of race, national origin and retaliation in violation of Title VII of the

1964 Civil Rights Act, as amended, 42 U.S.C. § 2000-e et seq. (“Title VII”), 42 U.S.C. § 1981

and §20-601 et. seq. of the Maryland State Government Article (“SG”).
            Case 8:21-cv-01618-GLS Document 1 Filed 06/30/21 Page 2 of 20



       As a consequence of Defendant’s illegal acts, Plaintiff suffered and continued to suffer

from unequal terms and conditions of employment, loss of earnings, mental anguish, stress and

other things related to his employment with Defendant.



                                  JURISDICTION AND VENUE

       2.       This Court has jurisdiction over this matter pursuant to federal question

jurisdiction and 28 U.S.C. § 1331, 28 U.S.C. §1343 and 28 U.S.C. § 1367.

       3.      Plaintiff may claim violations of §20-601 et. seq. of the Maryland State

Government Article (“SG”) since he has filed the instant suit within two years after the latest act

of illegal discrimination, acts which are continuing in nature, in accordance with SG §20-

1013(a)(3).

       4.       Plaintiff has satisfied conditions precedent to suit under Title VII and §20-601 et.

seq. of the Maryland State Government Article (“SG”) including, in particular, exhaustion of

administrative remedies.

       5.       Venue properly lies in this judicial district because the events giving rise to the

claims at issue occurred at Upper Marlboro, Maryland in this judicial district.

                                              PARTIES

       6.       Plaintiff Cargail T. Downer is a black person and a native of Guyana, South

America.

       7.       Defendant Prince George’s County Public Schools is a public school system in

Maryland.

       8.       During the times in which the actions occurred that are at issue in this lawsuit

Defendant employed Plaintiff at 14201 School Lane, Upper Malboro, Maryland.

                                                  2
             Case 8:21-cv-01618-GLS Document 1 Filed 06/30/21 Page 3 of 20



        9.       Plaintiff seeks relief against Defendant under Title VII, SG §20-601 et. seq. and

42 U.S.C. § 1981 for employment discrimination against him by Defendant.

                                PROCEDURAL REQUIREMENTS

        10.      On or about August 4, 2020 Plaintiff timely filed an administrative complaint of

discrimination with the U.S. Equal Employment Opportunity Commission (EEOC).

        11.      Plaintiff’s filing of his administrative complaint of discrimination with the EEOC also

constituted filing of a complaint with the Maryland Commission on Civil Rights pursuant to SG

§20-1004(c).

        12.      The EEOC completed administrative processing of Plaintiff’s administrative

complaint of discrimination and issued Plaintiff a Right to Sue Letter on May 26, 2021.

        13.      Plaintiff has therefore exhausted administrative remedies which may be

conditions precedent to bringing the instant action.

        14.      Plaintiff filed the instant action within the 90 period provided for in the Right to

Sue Letter from the EEOC.

        15.      Less than two years have elapsed since an act of discrimination against Plaintiff by

Defendant on May 29, 2020 as alleged in Plantiff’s Charge of Discrimination as filed with the

EEOC.

        16.      Plaintiff’s administrative complaint was more than 180 days old on the date of

filing of this action and has met all requirements for filing a lawsuit pursuant to SG §20-1013(a).

                                     STATEMENT OF FACTS

        17.      Plaintiff began his employment with the Defendant on or about April 9, 2018.

        18.      Plaintiff was employed by Defendant as an HVAC Mechanic.

        19.      Defendant has more than 500 employees.


                                                    3
          Case 8:21-cv-01618-GLS Document 1 Filed 06/30/21 Page 4 of 20



       20.     Defendant was at all relevant times Plaintiff’s “employer,” as defined by Title VII,

42 U.S.C. § 2000e(b), 29 U.S.C. § 630 (b) and SG § 20-601.

       21.     At all relevant times, Plaintiff was an “employee” of Defendant, as defined by

Title VII, 42 U.S.C. § 2000e(f) and SG § 20-601.

       22.     Plaintiff’s work performance has been satisfactory as evidenced by, including but

not limited to, multiple satisfactory performance evaluations; Plaintiff’s job qualifications and

training; and Plaintiff’s successful completion of a higher than average number of repair tickets

during 2020-21.

                                   COUNT I:
               DISCRIMINATION BECAUSE OF RACE IN VIOLATION OF
                               42 USC § 2000e-2(a)

       23.     Plaintiff repeats the allegations of ¶¶ 1 to 22 as if fully set forth herein.

       24.     Plaintiff is a black person and as such is a member of protected class.

       25.     Plaintiff was satisfactorily performing his work as demonstrated both by his

qualifications for his position as a HVAC Mechanic and because Plaintiff was meeting

Defendant’s legitimate expectations as evidenced by, including but not limited to, Plaintiff

having all of the following: passage of a master’s exam pertaining to insulation, exhaust fans, and

installation and repair of air conditioning units; Masters HVAC Licence; CFC Universal License

with certification in environmentally safe refrigerants; Maryland First Grade Engineer License

with expertise in boilers; PM Maintenance License; certificates in carpentry, plumbing, and

flooring from Prince George’s Community College; a college degree; higher than average number

of closures for tickets for repairs in 2020-21; and multiple, satisfactory, annual performance

evaluations with Defendant.




                                                  4
            Case 8:21-cv-01618-GLS Document 1 Filed 06/30/21 Page 5 of 20



       26.      Defendant treated Plaintiff less favorably than its white employees and subjected

Plaintiff to disparate and unequal terms and conditions of employment by Defendant’s acts which

included not which are not limited to:

       a)       Taking away Plaintiff’s work locations beginning on or about September 30, 2019

                and continuing to present;

       b)       On or about January 7, 2019 and ongoing, Defendant allowed a white employee to

                partake in a training program so he could teach other employees while denying this

                same opportunity to Plaintiff;

       c)       On about January 14, 2019, February 12, 2019, April 8, 2019 and ongoing,

                Plaintiff denied Plaintiff training on EMS systems to control and monitor

                equipment, while giving this training to white employees;

       d)       Defendant treated Plaintiff less favorably than white employees by sending

                Plaintiff out to perform work shortly before January 21, 2020 for which Plaintiff

                had not been provided with the safety equipment to perform potentially life-

                threatening work and without training and co-worker assistance in violation of

                OSHA requirements;

       e)       On or about June 4, 2019 and continuing, Defendant subjected Plaintiff to write

                ups and hostile, rude mistreatment from his supervisor for items on which Plaintiff

                had not been trained such as Defendant’s procedures for completing time sheets;

       f)       Denying Plaintiff a position as Area Coordinator on or about September 30, 2019,

                awarding the position to a white co-worker and trying to afterwards find fault with

                Plaintiff’s work to justify Defendant’s actions in denying the position to Plaintiff;




                                                  5
             Case 8:21-cv-01618-GLS Document 1 Filed 06/30/21 Page 6 of 20



        g)       After a white co-worker threatened to kill Plaintiff on or about August 20, 2020,

                 Defendant responded by making Plaintiff change his work shift but allowed the

                 co-worker to remain on the shift Plaintiff had worked;

        h)       On or about August 5, 2019 and ongoing, Defendant denied Plaintiff overtime

                 work when Plaintiff requested it but in contrast allowed white workers to receive

                 overtime work whenever they request it;

        i)       On or about January 14, 2019 and ongoing, Defendant denied Plaintiff assistance

                 from his white co-workers while assigning full time contractors to help white

                 employees; and

        j)       Writing a false correction action against Plaintiff dated January 21, 2020 claiming

                 that Plaintiff performed in an incompetent manner in responding to an emergency

                 call to the Robert Goddard school when instead this emergency call had been

                 given to a white employee.

        27.      Defendant repeatedly subjected Plaintiff to an adverse employment actions

through its managers and others, including but limited to: Garth Deitzer and Lance Schiemer.

        28.      Plaintiff’s race was the motivating factor in Defendant’s disparate treatment of

Plaintiff.

        29.      Defendant is discriminating and has discriminated against Plaintiff on the basis of

race.

        30.      Defendant’s actions are in violation of 42 USC § 2000e-2(a).

                                  COUNT II:
                DISCRIMINATION BECAUSE OF RACE IN VIOLATION OF
                                 MCHRL § 27-19


        31.      Plaintiff incorporates ¶¶ 1-30 as if fully set forth herein.
                                                    6
          Case 8:21-cv-01618-GLS Document 1 Filed 06/30/21 Page 7 of 20



       32.     Plaintiff is a qualified individual by virtue of having received satisfactory

performance evaluations from Defendant.

       33.     The racially discriminatory conduct alleged in Count I constitutes a violation of

MCHRL § 27-19.

                                       COUNT III
                           DISCRIMINATION BECAUSE OF RACE
                              IN VIOLATION OF 42 U.S.C. 1981


       34.     Plaintiff incorporates ¶¶ 1-33 as if fully set forth herein.

       35.     The racially discriminatory conduct alleged in Count I constitutes a violation of

42 U.S.C. § 1981.

                                   COUNT IV
                  DISCRIMINATION BECAUSE OF NATIONAL ORIGIN
                        IN VIOLATION OF 42 USC § 2000e-2(a)


       36.     Plaintiff repeats the allegations of ¶¶ 1 to 35 as if fully set forth herein.

       37.     Plaintiff is a native of Guyana, South America and as such is a member of

protected class by virtue of his national origin.

       38.      Plaintiff was satisfactorily performing his work as demonstrated both by his

qualifications for his position as a HVAC Mechanic and because Plaintiff was meeting

Defendant’s legitimate expectations as evidenced by, including but not limited to, Plaintiff

having all of the following: passage of a master’s exam pertaining to insulation, exhaust fans, and

installation and repair of air conditioning units; Masters HVAC Licence; CFC Universal License

with certification in environmentally safe refrigerants; Maryland First Grade Engineer License

with expertise in boilers; PM Maintenance License; certificates in carpentry, plumbing, and

flooring from Prince George’s Community College; a college degree; higher than average number

                                                    7
            Case 8:21-cv-01618-GLS Document 1 Filed 06/30/21 Page 8 of 20



of closures for tickets for repairs in 2020-21; and multiple, satisfactory, annual performance

evaluations with Defendant.

       39.      Defendant treated Plaintiff less favorably than its US born employees and

subjected Plaintiff to disparate and unequal terms and conditions of employment by Defendant’s

acts which included but are not limited to:

       a)       Taking away Plaintiff’s work locations beginning on or about September 30, 2019

                and continuing to present;

       b)       On or about January 7, 2019 and ongoing, Defendant allowed a U.S. born

                employee to partake in a training program so he could teach other employees while

                denying this same opportunity to Plaintiff;

       c)       On about January 14, 2019, February 12, 2019, April 8, 2019 and ongoing,

                Plaintiff denied Plaintiff training on EMS systems to control and monitor

                equipment, while giving this training to a U.S. born employee;

       d)       Defendant treated Plaintiff less favorably than U.S. born employees by sending

                Plaintiff out to perform work shortly before January 21, 2020 for which Plaintiff

                had not been provided with the safety equipment to perform potentially life-

                threatening work and without training and co-worker assistance in violation of

                OSHA requirements;

       e)       On or about June 4, 2019 and continuing, Defendant subjected Plaintiff to less

                favorable treatment than U.S. born employees by issuing write ups and hostile,

                rude mistreatment from his supervisor for items on which he had not been trained

                such as Defendant’s procedures for completing time sheets;




                                                 8
            Case 8:21-cv-01618-GLS Document 1 Filed 06/30/21 Page 9 of 20



       f)       Denying Plaintiff a position as Area Coordinator on or about September 30, 2019,

                and awarding the position to a U.S. born co-worker and trying to afterwards find

                fault with Plaintiff’s work to justify Defendant’s actions in denying the position to

                Plaintiff;

       g)       After a U.S. born co-worker threatened to kill Plaintiff on or about August 20,

                2020, Defendant responded by making Plaintiff change his work shift but allowed

                the co-worker to remain on the shift Plaintiff had worked;

       h)       On or about August 5, 2019 and ongoing, Defendant denied Plaintiff overtime

                work when Plaintiff requested it but in contrast Defendant allowed U.S. born

                workers to receive overtime work whenever they request it;

       i)       On or about January 14, 2019 and ongoing, Defendant subjected Plaintiff to less

                favorable treatment than U.S. born co-workers by failing to assign full time

                contractors to assist Plaintiff in his work while instead doing so for U.S. born co-

                workers; and

       j)       Defendant treated Plaintiff less favorably than U.S. born employees when

                Defendant wrote a false correction action against Plaintiff dated January 21, 2020

                in which Defendant claimed that Plaintiff performed in an incompetent manner in

                responding to an emergency call to the Robert Goddard school when instead this

                emergency call had been given to a U.S. born employee and not Plaintiff.

       40.      Defendant repeatedly subjected Plaintiff to an adverse employment actions

through its managers and others, including but limited to: Garth Deitzer and Lance Schiemer

       41.      Plaintiff’s national origin was the motivating factor in Defendant’s disparate

treatment of Plaintiff.


                                                  9
            Case 8:21-cv-01618-GLS Document 1 Filed 06/30/21 Page 10 of 20



        42.     Defendant is discriminating and has discriminated against Plaintiff on the basis of

national origin.

        43.     Defendant’s actions are in violation of 42 USC § 2000e-2(a).

                                   COUNT V:
                   DISCRIMINATION BECAUSE OF NATIONAL ORIGIN
                              IN VIOLATION OF SG § 20-601 et. seq.

        44.     Plaintiff incorporates ¶¶ 1-43 as if fully set forth herein.

        45.     Plaintiff is a qualified individual by virtue of having received multiple,

satisfactory performance evaluations from Defendant.

        46.     The discriminatory conduct alleged in Count IV constitutes a violation of

MCHRL § 27-19.

                                     COUNT VI
                       RETALIATION IN VIOLATION OF TITLE VII -
                                         42 USC § 2000e-3(a)


        47.     Plaintiff incorporates ¶¶ 1-46 as if fully set forth herein.

        48.     In October 2019 and again in February 2020, and on other occasions Plaintiff

complained in good faith to Defendant and to persons employed by Defendant that Plaintiff was

being illegally discriminated against by Defendant’s managers and others.

        49.     Plaintiff’s complaints about illegal discrimination constituted protected employee

activity.

        50.     Within days after Plaintiff’s October 2019 complaint and continuing thereafter,

Defendant took materially adverse actions against Plaintiff including, but not limited to: issuing

to Plaintiff a verbal disciplinary action through Plaintiff’s supervisor on October 24, 2019; and

following Plaintiff’s February 2020 complaint, in May 2020 Plaintiff received from his



                                                  10
          Case 8:21-cv-01618-GLS Document 1 Filed 06/30/21 Page 11 of 20



supervisor a performance evaluation with critical and false comments about Plaintiff’s work

performance.

         51.   A causal link between Defendant’s adverse actions against Plaintiff and Plaintiff’s

complaints of discrimination exists because Defendant’s adverse actions occurred as early as

within days of Plaintiff’s October 2019 complaint and within two months of Plaintiff’s February

2020 complaint.

         52.   Defendant’s alleged reasons for their adverse actions against Plaintiff are a pretext

for discrimination.

         53.   Plaintiff reasonably believes that the actions against him by Defendant’s managers

and others constituted illegal discrimination, retaliation and practices prohibited by Title VII and

are a pretext for discrimination.

                                      COUNT VII:
                              RETALIATION IN VIOLATION OF
                                     MCHRL § 27-19

         54.   Plaintiff incorporates ¶¶ 1-53 as if fully set forth herein.

         55.   The retaliatory conduct alleged in Count VI constitutes a violation of MCHRL §

27-19.

                                    COUNT VIII
                             RETALIATION IN VIOLATION OF
                                    42 U.S.C. § 1981


         56.   Plaintiff incorporates ¶¶ 1-55 as if fully set forth herein.

         57.   The racially discriminatory conduct alleged in Count VI constitutes a violation of

42 U.S.C. § 1981.




                                                 11
            Case 8:21-cv-01618-GLS Document 1 Filed 06/30/21 Page 12 of 20



                                     COUNT IX
                       RETALIATION IN VIOLATION OF TITLE VII -
                                         42 USC § 2000e-3(a)


        58.     Plaintiff incorporates ¶¶ 1-57 as if fully set forth herein.

        59.     On or about February 24, 2021 Plaintiff complained in good faith to Defendant’s

managers, officials and to persons employed by Defendant that Plaintiff was being illegally

discriminated against by Defendant’s managers and others.

        60.     Plaintiff’s complaints about illegal discrimination constituted protected employee

activity.

        61.     After Plaintiff complained about illegal discrimination Plaintiff requested sick

leave due to the Covid 19 Pandemic and did not work again for about two and one half months

until returning to work on or about June 14, 2021.

        62.     On Plaintiff’s first day back to work on June 14, 2021 Plaintiff was told by

Defendant’s supervisory officials that Plaintiff’s work truck was being taken from him, that

Plaintiff’s belongings had been placed in a box and that Plaintiff would have to ride with other

workers to his work sites.

        63.     All of the actions taken against Plaintiff as described in the preceding paragraph

constituted materially adverse actions by Defendant against Plaintiff and would have made

Plaintiff’s work performance more difficult for Plaintiff.

        64.     A causal link between Defendant’s adverse actions against Plaintiff and Plaintiff’s

complaints of discrimination exists because Defendant’s adverse actions occurred within weeks

of Plaintiff’s complaints of discrimination and on Plaintiff’s first day back to work after an

extended absence.



                                                  12
          Case 8:21-cv-01618-GLS Document 1 Filed 06/30/21 Page 13 of 20



         65.   Defendant’s alleged reasons for their adverse actions against Plaintiff are a pretext

for discrimination.

         66.   Plaintiff reasonably believes that the actions against him by Defendant’s managers

and others constituted illegal discrimination, retaliation and practices prohibited by Title VII and

are a pretext for discrimination.

                                       COUNT X:
                              RETALIATION IN VIOLATION OF
                                     MCHRL § 27-19

         67.   Plaintiff incorporates ¶¶ 1-66 as if fully set forth herein.

         68.   The retaliatory conduct alleged in Count IX constitutes a violation of MCHRL §

27-19.

                                    COUNT XI
                             RETALIATION IN VIOLATION OF
                                    42 U.S.C. § 1981


         69.   Plaintiff incorporates ¶¶ 1-68 as if fully set forth herein.

         70.   The racially discriminatory conduct alleged in Count IX constitutes a violation of

42 U.S.C. § 1981.

                                    COUNT XII
                      RETALIATION IN VIOLATION OF TITLE VII -
                                        42 USC § 2000e-3(a)


         71.   Plaintiff incorporates ¶¶ 1-70 as if fully set forth herein.

         72.   On or about June 14, 2021 Plaintiff complained in good faith to Defendant’s

managers and to persons employed by Defendant that Plaintiff was being illegally discriminated

against by Defendant’s managers and others.




                                                 13
            Case 8:21-cv-01618-GLS Document 1 Filed 06/30/21 Page 14 of 20



         73.    Plaintiff’s complaints about illegal discrimination constituted protected employee

activity.

         74.    When Plaintiff complained about illegal discrimination Plaintiff was immediately

suspended and ordered by Defendant to leave the work place.

         75.    The actions taken against Plaintiff as described in the preceding paragraph

constituted materially adverse actions by Defendant against Plaintiff.

         76.    A causal link between Defendant’s adverse actions against Plaintiff and Plaintiff’s

complaints of discrimination exists because Defendant’s adverse actions occurred the same day as

Plaintiff’s complaints of discrimination.

         77.    Defendant’s alleged reasons for their adverse actions against Plaintiff are a pretext

for discrimination.

         78.    Plaintiff reasonably believes that the actions against him by Defendant’s managers

and others constituted illegal discrimination, retaliation and practices prohibited by Title VII and

are a pretext for discrimination.

                                      COUNT XIII:
                              RETALIATION IN VIOLATION OF
                                     MCHRL § 27-19

         79.    Plaintiff incorporates ¶¶ 1-78 as if fully set forth herein.

         80.    The retaliatory conduct alleged in Count XII constitutes a violation of MCHRL §

27-19.

                                     COUNT XIV
                              RETALIATION IN VIOLATION OF
                                     42 U.S.C. § 1981


         81.    Plaintiff incorporates ¶¶ 1-80 as if fully set forth herein.


                                                  14
             Case 8:21-cv-01618-GLS Document 1 Filed 06/30/21 Page 15 of 20



        82.      The retaliatory conduct alleged in Count XII constitutes a violation of 42 U.S.C. §

1981.

                                   COUNT XV:
                   HOSTILE WORK ENVIRONMENT BECAUSE OF RACE
                            IN VIOLATION OF TITLE VII
                                        (42 USC § 2000e-2(a)(1)


        83.      Plaintiff incorporates ¶¶ 1-82 as if fully set forth herein.

        84.      Plaintiff is a member of classes of persons protected by Title VII by virtue of his

race and national origin.

        85.      From on or about October 2019 and continuing through to the present time,

Plaintiff was subjected to unwelcomed conduct from his supervisor, including but not limited to:

        a)       Being yelled at and being spoken to in a condescending and disrespectful manner;

        b)       Micro-managing Plaintiff’s work;

        c)       Racial, national origin related and retaliatory harassment and comments;

        d)       Workplace bullying;

        e)       Excessive supervision above and beyond what other employees experienced;

        f)       Fabricated performance issues;

        g)       Actions to limit or reduce Plaintiff’s overtime work;

        h)       Denial of training opportunities to Plaintiff by Defendant;

        i)       Refusal to provide Plaintiff with a co-worker or contractor to assist him in his

                 work for Defendant and

        j)       Having his work truck taken from him and his belongings placed in a box.

        86.       The unwelcomed conduct Plaintiff received from Defendant’s managers and

others was based on Plaintiff’s race.


                                                   15
         Case 8:21-cv-01618-GLS Document 1 Filed 06/30/21 Page 16 of 20



       87.      The unwelcomed conduct Plaintiff received from his supervisors and others was

repeated and continuing in nature, kept Plaintiff in constant fear of losing his job, in constant fear

of micro managing from supervisors employed by Defendant, in a constant state of apprehension,

and was sufficiently severe or pervasive to affect Plaintiff’s performance, Plaintiff’s conditions

of employment and to create an abusive work environment.

       88.      The unwelcome conduct Plaintiff received from his supervisors and others, was

imputable to Defendant for multiple reasons including but not limited to the perpetrators of this

misconduct included Plaintiff’s supervisors, Plaintiff reported the supervisors’ and employee

misconduct to other managers and officials who worked for Defendant and because Plaintiff

complained to no avail to Defendant’s officials and others of the supervisor’s misconduct.

       89.     Defendant’s employees and officials knew of Plaintiff’s employees and

supervisors’ actions and authorized these actions and/or failed to take reasonable, prompt or

adequate corrective actions.

       90.     Plaintiff reasonably believes that Defendant’s actions against him were in violation

of 42 USC § 2000e-2(a)(1).

                                    COUNT XVI
                 HOSTILE WORK ENVIRONMENT BECAUSE OF RACE
                              IN VIOLATION OF
                                42 U.S.C. § 1981


       91.     Plaintiff incorporates ¶¶ 1-90 as if fully set forth herein.

       92.     The racially discriminatory conduct alleged in Count XV constitutes a violation of

42 U.S.C. § 1981.




                                                 16
            Case 8:21-cv-01618-GLS Document 1 Filed 06/30/21 Page 17 of 20



                     COUNT XVII: EMPLOYMENT DISCRIMINATION
                   HOSTILE WORK ENVIRONMENT BECAUSE OF RACE
                           IN VIOLATION OF MCHRL § 27-19

       93.      Plaintiff incorporates ¶¶ 1-92 as if fully set forth herein.

       94.      The hostile work environment conduct alleged in Count XV constitutes a violation

of MCHRL § 27-19.

                            COUNT XVIII:
        HOSTILE WORK ENVIRONMENT BECAUSE OF NATIONAL ORIGIN
                      IN VIOLATION OF TITLE VII
                                       (42 USC § 2000e-2(a)(1)


       95.      Plaintiff incorporates ¶¶ 1-94 as if fully set forth herein.

       96.      Plaintiff is a member of classes of persons protected by Title VII by virtue of his

national origin.

       97.      From on or about October 2019 and continuing through to the present time,

Plaintiff was subjected to unwelcomed conduct from his supervisor, including but not limited to:

       a)       Being yelled at and being spoken to in a condescending and disrespectful manner;

       b)       Micro-managing Plaintiff’s work;

       c)       Racial, national origin related and retaliatory harassment and comments;

       d)       Workplace bullying;

       e)       Excessive supervision above and beyond what other employees experienced;

       f)       Fabricated performance issues;

       g)       Actions to limit or reduce Plaintiff’s overtime work;

       h)       Denial of training opportunities to Plaintiff by Defendant;

       i)       Refusal to provide Plaintiff with a co-worker or contractor to assist him in his

                work for Defendant; and


                                                  17
            Case 8:21-cv-01618-GLS Document 1 Filed 06/30/21 Page 18 of 20



       j)       Having his work truck taken from him and his belongings placed in a box.

       98.       The unwelcomed conduct Plaintiff received from Defendant’s managers and

others was based on Plaintiff’s national origin.

       99.       The unwelcomed conduct Plaintiff received from his supervisors and others was

repeated and continuing in nature, kept Plaintiff in constant fear of losing his job, in constant fear

of micro managing from supervisors employed by Defendant, in a constant state of apprehension,

and was sufficiently severe or pervasive to affect Plaintiff’s performance, Plaintiff’s conditions

of employment and to create an abusive work environment.

       100.      The unwelcome conduct Plaintiff received from his supervisors and others, was

imputable to Defendant for multiple reasons including but not limited to the perpetrators of this

misconduct included Plaintiff’s supervisors, Plaintiff reported the supervisors’ and employee

misconduct to other managers and officials who worked for Defendant and because Plaintiff

complained to no avail to Defendant’s officials and others of the supervisor’s misconduct.

       101.     Defendant’s employees and officials knew of Plaintiff’s employees and

supervisors’ actions and authorized these actions and/or failed to take reasonable, prompt or

adequate corrective actions.

       102.     Plaintiff reasonably believes that Defendant’s actions against him were in violation

of 42 USC § 2000e-2(a)(1).

                              COUNT XIX
         HOSTILE WORK ENVIRONMENT BECAUSE OF NATIONAL ORIGIN
                     IN VIOLATION OF MCHRL § 27-19


       103.     Plaintiff incorporates ¶¶ 1-102 as if fully set forth herein.

       104.     The hostile work environment conduct alleged in Count XVIII constitutes a

violation of MCHRL § 27-19.

                                                   18
           Case 8:21-cv-01618-GLS Document 1 Filed 06/30/21 Page 19 of 20



       WHEREFORE, Plaintiff requests that this Honorable Court enter judgment against

Defendant; declare that Defendant’s conduct is in violation of Title VII, 42 U.S.C. § 2000e et

seq., 42 U.S.C. § 1981, 29 U.S.C. § 623 et seq., 42 U.S.C. § 12101 et. seq., and MCHRL § 27-

19 et seq ; award Plaintiff: appropriate compensatory and punitive damages in amounts to be

proven at trial for her losses and injuries including, but not limited to, humiliation,

embarrassment, emotional distress, and deprivation of his right to equal employment opportunity;

back pay and front pay; loss of promotions; restitution of forfeited employment benefits; other

appropriate legal and equitable relief, including, but not limited to: correction of Plaintiff’s

personnel file; attorney’s fees; court costs; expenses; prejudgment interest and post-judgment

interest; compensation for any additional tax burden that is incurred by Plaintiff were it not for

the discriminatory treatment to which Plaintiff was subjected; and all other relief as justice may

require.

                                                       Respectfully submitted,

                                                                   /s/

                                                       Cargail T. Downer

       /s/
                                                       Dated: June 30, 2021
Charles F. Holman,
Maryland Federal Bar No. 27425
Charles F. Holman, III, & Associates, LLC
One. N. Charles Street, Suite 350
Baltimore, MD 21201

Mailing Address During Pandemic:

PO Box 155
Bowie, MD 20719-0155
(410) 659-7500 - voice
(410) 659-7504 - facsimile
chasfholman3@aol.com
Attorney for Plaintiff Cargail T. Downer

                                                  19
        Case 8:21-cv-01618-GLS Document 1 Filed 06/30/21 Page 20 of 20



                                      JURY DEMAND

       Plaintiff demands a trial by jury.


              /s/
                                                     Dated: June 30, 2021
Charles F. Holman,
Maryland Federal Bar No. 27425
Charles F. Holman, III & Associates, LLC
One. N. Charles Street, Suite 350
Baltimore, MD 21201

Mailing Address During Pandemic:

PO Box 155
Bowie, MD 20719-0155

(410) 659-7500 - voice
(410) 659-7504 - facsimile
chasfholman3@aol.com
Attorney for Plaintiff Cargail T. Downer




                                            20
